GRANT, Justice,
concurring.
I concur with the majority opinion, but I would include that the trial court erred not only procedurally, as set forth by the majority opinion, but also in substance. The trial court granted the judgment on the basis of the affirmative defense of res judi-cata.
In the prior trial, the court granted judgment for $7,500.00 plus attorney’s fees and interest “on the unpaid installments found by the jury to be due.” No special issue was submitted on the alleged anticipatory breach. The doctrine of res judicata prevents relitigation of matters which were or should have been tried in a former suit. The final installment of $2,500.00 was not yet due at the time of the former trial and judgment, and it therefore could not have been tried as a past-due obligation. Therefore, res judicata could not apply to the final payment which was not yet past due at the time of the first trial.
The res judicata doctrine would not bar the suit for the fourth installment after it became due, because it is an entirely different issue than that of anticipatory breach which was raised at the prior trial.
Furthermore, although not raised on appeal, the record appears to have two final judgments. The first judgment is dated November 21, 1984, and was a default judgment in favor of Davenport. The second judgment is dated May 7, 1985, and was entered in favor of Harrison. Nothing appears in the record setting aside the initial default judgment.
It is fundamental that there can be only one final judgment in a case. Cavazos v. Hancock, 686 S.W.2d 284 (Tex.App.— *343Amarillo 1985, no writ). The first judgment is controlling, and judgments which do not vacate a prior judgment are a nullity unless it appears the first judgment is void on its face. Cavazos v. Hancock, supra. The initial judgment appears to be regular on its face and contains due recitations of service of process.